Talmadge, J.
(dissenting) — I dissent. The City of Seattle, a charter municipal corporation, enacted a driving under the influence (DUI) ordinance that is identical to state statute in each respect except that Seattle established a per se DUI crime at .08 grams or more of alcohol per 210 liters of breath, while the State sets the per se crime at .10 grams. The majority apparently concedes that Seattle’s ordinance does not violate Wash. Const, art. XI, § 11. Moreover, the Legislature has expressly declined to preempt local DUI ordinances that are more stringent than the state statute. Yet, without any authority, the majority holds that RCW 46.08.020 and RCW 46.08.030, which provide that traffic laws should be uniform throughout the state, require a more stringent standard of uniformity for traffic laws than is required under art. XI, § 11. By judicial fiat, the majority preempts all local traffic and DUI ordinances that are not identical to state statute despite the legislative decision not to preempt more stringent local DUI ordinances.
Seattle’s DUI ordinance is not preempted by state law and is consistent with state efforts to proscribe drinking and driving. Because the majority so far departs from the traditional analysis regarding the exercise of police powers by local governments, I am compelled to dissent.
Facts
At 1:45 a.m. on December 18, 1993, a Seattle police officer observed Defendant Williams’ car straddling the lane markings and weaving on Elliott Avenue West in Seattle. After Williams was stopped, the officer smelled "a strong odor of alcohol coming from [Williams’] breath” and observed that Williams’ eyes were bloodshot and watery, and his pupils were dilated. The officer had Williams perform field sobriety tests and gave him a breath test, which registered readings of .10 at 2:35 a.m. and .09 at *3572:38 a.m. Williams was cited for DUI under the Seattle ordinance.
Williams was one of nine people charged with violating the Seattle DUI ordinance who challenged the constitutionality of that ordinance. The nine cases were consolidated and argued in a pretrial hearing on March 31, 1994, before a panel of Seattle Municipal Court judges. Acting in their "appellate” capacity, those judges issued a memorandum opinion, concluding that SMC 11.56.020(A)(1)(a) was unconstitutional, violating Wash. Const, art. XI, § 11.
Discussion
A. Constitutional Analysis
The majority does not undertake the analysis set forth in our cases to determine if the Seattle DUI ordinance satisfies art. XI, § 11. Plainly, the Seattle ordinance does not violate the Washington Constitution.
1. Seattle’s DUI Ordinance
Under Seattle’s Municipal Code, as under state law, a defendant can be guilty of driving under the influence of intoxicating liquor or drugs in one of three ways. A defendant is guilty of DUI per se if such person has, within two hours of driving, an alcohol concentration of 0.10 or higher, as determined by appropriate breath or blood test. RCW 46.61.502(1)(a); RCW 46.61.506; SMC 11.56.020(A)(1)(a). Second, a person is guilty of DUI if such a person operates a motor vehicle while under the influence of or affected by an intoxicating liquor or drug. RCW 46.61.502(l)(b); SMC 11.56.020(A)(1)(c). Finally, a person is guilty of DUI if such person operates a motor vehicle under the combined influence of or affected by intoxicating liquor and any drug. RCW 46.61.502(l)(c); SMC 11.56.020(A)(1)(d). Thus, driving with a blood alcohol level of .09 grams is not legal under state law if one is found to be under the influence of an intoxicating liquor; it is just not illegal per se.
*3582. Art. XI, § 11
The City of Seattle is a charter city and, as such, derives its authority under its charter from art. XI, § 10, of the Washington Constitution, which provides:
Any city containing a population of ten thousand inhabitants, or more, shall be permitted to frame a charter for its own government, consistent with and subject to the Constitution and laws of this state . . .
Such charters confer significant independence to such municipalities although they are "subject to and controlled by” the general laws of the state. Mosebar v. Moore, 41 Wn.2d 216, 222, 248 P.2d 385 (1952); State ex rel. Billington v. Sinclair, 28 Wn.2d 575, 183 P.2d 813 (1947); State ex rel. Griffiths v. Superior Court, 177 Wash. 619, 33 P.2d 94 (1934); Walker v. City of Spokane, 62 Wash. 312, 113 P. 775 (1911). This grant of police power to charter cities is self-executing: the constitution neither requires nor prescribes enabling legislation.15
Art. XI, § 11 of the Washington Constitution permits cities to "make and enforce within [their] limits all such local police, sanitary and other regulations as are not in conflict with general laws.” Numerous Washington cases have construed art. XI, § 11. In Brown v. City of Yakima, 116 Wn.2d 556, 807 P.2d 353 (1991), a case involving a Yakima ordinance that was more stringent than the state statute regulating fireworks, this court stated:
*359Art. XI, § 11 is a direct delegation of legislative power.
[This power is] as ample within its limits as that possessed by the legislature itself. It requires no legislative sanction for its exercise so long as the suhject-matter is local, and the regulation reasonable and consistent with the general laws. Hass v. [City of\ Kirkland, 78 Wn.2d 929, 932, 481 P.2d 9 (1971) (quoting Detamore v. Hindley, 83 Wash. 322, 326, 145 P. 462 (1915)).
Under article 11, section 11, cities have the right to enact ordinances prohibiting the same acts state law prohibits so long as the state enactment was not intended to be exclusive and the city ordinance does not conflict with the general law of the state. [City of\ Bellingham v. Schampera, 57 Wn.2d 106, 109, 356 P.2d 292, 92 A.L.R.2d 192 (1960). Thus, the ordinance must yield to a statute on the same subject either if the statute preempts the field, leaving no room for concurrent jurisdiction, Diamond Parking, Inc. v. [City of\ Seattle, 78 Wn.2d 778, 781, 479 P.2d 47 (1971), or if a conflict exists such that the two cannot be harmonized. [City of\ Spokane v. J-R Distribs., Inc., 90 Wn.2d 722, 730, 585 P.2d 784 (1978).
Brown, 116 Wn.2d at 559. Thus, an ordinance is not in conflict with general law for purposes of art. XI, § 11 unless (1) the state has expressly or impliedly preempted the field, or (2) the ordinance permits what state law forbids, or vice versa.
3. Preemption
The majority, while correctly noting that Schampera expressly held state law does not preempt the field of regulating driving while intoxicated, nevertheless reaches a conclusion that effects preemption sub silentio: "Thus, a city is free to enact and enforce ordinances relating to the regulation of the operation of vehicles on public highways, as long as the ordinance does not interfere with the statutory uniformity requirement.” Majority at 354. By "interfere with,” the majority plainly means "differ from.” Under the majority’s Procrustean reading of the uniformity statutes, local ordinances are permissible only so *360long as they say the same thing as statutes. This interpretation runs counter to art. XI, § 11, and our case law defining conflicts between statutes and ordinances.
Moreover, the Legislature, as recently as 1994, has expressly rejected efforts to preempt the field of driving under the influence of intoxicating liquors. In 1994, the House actually adopted the following amendment to Substitute Senate Bill 6047:
NEW SECTION. Sec. 34. A new section is added to chapter 46.61 RCW to read as follows:
The state of Washington hereby fully occupies and preempts the entire field of regulating driving or being in physical control of a vehicle while under the influence of intoxicating liquor or any drug within the boundaries of the state. No jurisdiction may enact a law or ordinance that is different from, inconsistent with, more restrictive than, or less restrictive than state law in this field, and any such law or ordinance in existence on the effective date of this section is preempted and repealed, regardless of the nature of the code, charter, or home rule status of the town, city, county, or other jurisdiction that enacted the law or ordinance.
House Journal, vol. 1, at 1119 (1994). The Legislature ultimately did not adopt the new section. Id. at 1529. Plainly, the Legislature refused to preempt the field in DUI. This court should not interpret statutes in a way that is directly contrary to express legislative intent, especially when the Legislature has expressed its intent so recently.16 Clearly, the Seattle DUI ordinance is not preempted by state law, expressly or impliedly.
4. Conflict With State Law
Even if the Seattle DUI ordinance is not preempted by state law, the analysis under art. XI, § 11 does not end with that determination. If the local ordinance is some*361how in conflict with general law, art. XI, § 11 may preclude its enforcement. Again, numerous Washington cases have established the standard for interpreting whether a local ordinance is in conflict with general state law. In Schampera, we said:
" ' "In determining whether an ordinance is in 'conflict’ with general laws, the test is whether the ordinance permits or licenses that which the statute forbids and prohibits, and vice versa.” Village of Struthers v. Sokol, 108 Ohio St. 263, 140 N. E. 519 [(1923)]. Judged by such a test, an ordinance is in conflict if it forbids that which the statute permits’ State [ex rel. Cozart] v. Carran, 133 Ohio St. 50, 11 N. E. 2d 245, 246 [(1937)].
" 'The statute, as well as the ordinance, in the case at bar, is prohibitory, and the difference between them is only that the ordinance goes farther in its prohibition — but not counter to the prohibition under the statute. The city does not attempt to authorize by this ordinance what the Legislature has forbidden; nor does it forbid what the Legislature has expressly licensed, authorized, or required. * * * Unless legislative provisions are contradictory in the sense that they cannot coexist, they are not to be deemed inconsistent because of mere lack of uniformity in detail. Bodkin v. State [132 Neb. 535] 272 N. W. 547 [(1937)]; City of Mobile v. Collins, 24 Ala. App. 41, 130 So. 369’ [(1930)]. Fox v. City of Racine, 225 Wis. 542, 275 N. W. 513, 515 [(1937)].”
Schampera, 57 Wn.2d at 111. See also City of Seattle v. Eze, 111 Wn.2d 22, 759 P.2d 366 (1988); Town of Republic v. Brown, 97 Wn.2d 915, 652 P.2d 955 (1982).
This court has specifically indicated that a local ordinance does not conflict with general state law simply because the ordinance prohibits a wider scope of activity. Brown, 116 Wn.2d at 562. So long as both the ordinance in question and state statute are prohibitory in nature, and the local ordinance merely goes further in its prohibition, the ordinance is not inconsistent with state statute simply because of this lack of uniformity in detail. Id.
Plainly, the Seattle DUI ordinance is not inconsistent *362with general state law. The ordinance does not license or authorize conduct expressly prohibited under state statute. State law does not limit the ability of the City of Seattle to adopt such an ordinance. In fact, the Seattle ordinance is quite consistent with state law in proscribing driving under the influence of alcohol.
The major flaw in the majority’s analysis is the implication that if an individual is operating a motor vehicle with a blood alcohol level of .09, such individual is operating the vehicle in accordance with state law. The majority is wrong. In fact, both state statute and the Seattle DUI ordinance forbid operating a motor vehicle under the influence of an intoxicating liquor. RCW 46.61.502(1); SMC 11.56.020(A)(1)(c). Such conduct may be punishable under state law or local ordinance. Operation of a motor vehicle with a blood alcohol level of .09 would not arise to the level of a per se crime under state statute, although it would do so under the challenged ordinance here. Seattle’s determination to establish a lower level for a per se crime is plainly not inconsistent with state law, but rather advances the general policy of Washington’s DUI statutes to prevent drinking and driving. The ordinance merely prohibits a wider scope of activity and, as such, is not unconstitutional under art. XI, § 11. Brown, 116 Wn.2d at 562.
B. Statutory Uniformity Analysis
The majority rests its opinion on the provisions of RCW 46.08.020 and RCW 46.08.030. The statutes in question require Washington’s traffic and motor vehicle laws, as set forth in Title 46 RCW, to be applicable and uniform throughout the state and in all political subdivisions of the state.17
The statute goes on to say that "[l]ocal authorities may, *363however, adopt additional vehicle and traffic regulations which are not in conflict with the provisions of this title.” The majority ignores this statutory language, even though the majority notes the customary rule of statutory construction that its interpretation should not render any part of a statute superfluous. Majority at 348-49.
The majority effectively determines that the language in sections .020 and .030 constitutes a preemption of local traffic ordinances, requiring every local jurisdiction to adopt identical traffic laws to those of the State of Washington. With respect to DUI, however, this analysis is specifically contradicted by the decision of this court in Schampera and the legislative history of Washington’s DUI laws.
The majority cites no authority for the proposition that RCW 46.08.020 and RCW 46.08.030 require a more stringent analysis of conflicts between local ordinances and state enactments than art. XI, § 11. Indeed, the central basis for the majority’s view is that the Legislature does not engage in meaningless acts, and therefore RCW 46.08.020 and RCW 46.08.030 must mean something. Majority at 352-53. Nevertheless, the Legislature in those statutes cannot expand or constrain the constitutional grant of power to municipalities in art. XI, § 11. Thus, the correct reading of the language of RCW 46.08.020 and 46.08.030 dictates that those statutes cannot be any more restrictive than the language of art. XI, § 11, which permits cities to "make and enforce within [their] limits all such local police, sanitary and other regulations as are *364not in conflict with general laws.” The statutes do not, however, interfere with the constitutional grant of power because both art. XI, § 11, and the statutes permit local legislation only if such ordinances do not "conflict with general laws.” Thus, the operative language of RCW 46.08.020 must mirror the language of art. XI, § 11 and does so when it provides: "Local authorities may, however, adopt additional vehicle and traffic regulations which are not in conflict with the provisions of this title.” This portion of the statute accords proper deference to art. XI, § ll’s grant of power to municipalities.18
If the majority goes beyond a tacit preemption analysis to an analysis of whether Seattle’s ordinance is in conflict with general state law, as required by the express authorization to municipalities in RCW 46.08.020 to adopt additional vehicle and traffic regulations that are "not in conflict with the provisions of this title,” it is plain that SMC 11.56.020 survives a challenge based on a statutory uniformity analysis. See Fazio v. Eglitis, 54 Wn.2d 699, 344 P.2d 521 (1959); Sandona v. City of Cle Elum, 37 Wn.2d 831, 226 P.2d 889 (1951). See also Kimmel v. City of Spokane, 7 Wn.2d 372, 109 P.2d 1069 (1941) (state law on parking on highways allowing local governments to adopt additional vehicle and traffic regulations "not in conflict with” the statute).
Seattle’s ordinance does not conflict with general state DUI law. This is not a situation like that found in Town of Republic v. Brown, 97 Wn.2d 915, 652 P.2d 955 (1982), where the Town of Republic enacted an ordinance creating a presumption that a person with a .10 percent or greater blood alcohol content was under the influence of intoxicating liquor and provided for a discretionary jail sentence when state statute made a person with a .10 percent blood alcohol guilty per se of being under the *365influence of intoxicating liquors and required a mandatory one-day jail sentence. There, the local ordinance permitted what the state statute forbade. In this case, the state statute does not permit an individual to drive with .09 grams of alcohol in 210 liters of breath. Such an individual could be found guilty of DUI under RCW 46.61.502(1). In Seattle, that individual simply would be guilty per se under Seattle’s DUI ordinance. Seattle chose to be more stringent in its application of its police powers than was the State of Washington. This more stringent application of the general principle does not make for a conflict between Seattle’s DUI ordinance and state law under RCW 46.08.020.
Conclusion
Despite this court’s decision in Schampera that local DUI ordinances are not foreclosed by state law, and the Legislature’s decision not to preempt the field of DUI, the majority effectively holds that local DUI ordinances are preempted. The majority’s interpretation of RCW 46.08.020 does not square with the constitutional grant of police powers to municipalities under art. XI, §11. The majority does not engage in a conflict analysis as is required both by RCW 46.08.020 and art. XI, § 11. Under either standard, had the majority undertaken a conflict analysis, it is clear that there is no conflict as both the Seattle DUI ordinance and general state law prohibit driving under the influence of intoxicating liquors. The majority’s decision here undercuts both the general principle of local control by local municipalities and the strong public policy in Washington that removes drinking drivers from the road. The Legislature has expressly refused to enact legislation preempting local ordinances relating to driving under the influence of intoxicating liquors. This court should not contravene such clearly stated legislative intent.
In support of his position, Williams offers the following argument:
*366If traffic laws were not uniform, there would be a crazy quilt of potential restrictions. Imagine if each municipality set a different alcohol limit: A person driving east on 1-90 would be subject to Seattle’s .08 limit, the Mercer Island’s .06 limit, then Bellevue’s .07 limit, then unincorporated King County’s at .10, and Issaquah’s .06. . . . This kind of balkanization will only lead to more inequities and illustrates the wisdom of uniformity.
Br. of Resp’t at 15-16. I confess to a different level of solicitude toward those driving under various degrees of intoxication. The way to avoid the so-called "inequities” in various hypothetical drunk driving laws is not to drive under the influence of intoxicating liquors. Neither the Washington Constitution nor any state law forbids the City of Seattle from enacting an ordinance making driving with .08 grams a per se infraction. I would reverse the trial court and remand this case for trial under the .08 standard.
Dolliver and Smith, JJ., concur with Talmadge, J.

The majority opinion cites State v. City of Aberdeen, 34 Wash. 61, 68, 74 P. 1022 (1904), for the proposition that a city is only a political subdivision of the State. Majority at 350. While that may be true as a general statement, it blurs the important constitutional distinction of charter cities like Seattle. "Constitutional home rule provisions [like art. XI, § 10] . . . authorize municipalities to adopt charters even in the absence of enabling legislation.” Philip A. Trautman, Legislative Control of Municipal Corporations in Washington, 38 Wash. L. Rev. 743, 765 (1963). "Municipal home rule in its broadest sense means the power of local self-government.” 1 Eugene McQuillin, The Law of Municipal Corporations § 1.41, at 55 (3d ed. 1987). See City of Seattle v. Auto Sheet Metal Workers Local 387, 27 Wn. App. 669, 683-85, 620 P.2d 119 (1980) (discussing powers of charter cities), review denied, 95 Wn.2d 1010 (1981), overruled on other grounds by City of Pasco v. Public Employment Relations Comm’n, 119 Wn.2d 504, 833 P.2d 381 (1992). The limitation on such power is straightforward: "the provisions of the charter shall not be in contravention of any legislative enactment.” State ex rel. Griffiths, 177 Wash. at 623.


We are not free to interpret statutes in a manner directly contrary to legislative intent: "It has never been suggested, however, that the judiciary may openly ignore a legislative judgment on any grounds other than unconstitutionality.” Martin H. Redish, Abstention, Separation of Powers, and the Limits of the Judicial Function, 94 Yaue L.J. 71, 76 (1984).


RCW 46.08.020 provides that "no local authority shall enact or enforce any law, ordinance, rule or regulation in conflict with the provisions of this title except and unless expressly authorized by law to do so and any laws, ordinances, rules or regulations in conflict with the provisions of this title are hereby declared to be invalid and of no effect.” The majority observes that *363uniformity of traffic regulations was an important goal of the Uniform Vehicle Code, after which RCW Title 46 is fashioned. Majority at 349 n.9. That is true, but Washington has explicitly declined to follow the development of uniformity. RCW 46.080.020 and .030 were enacted in 1961, and have not changed since. The cognate provision of the Uniform Vehicle Code, on the other hand, was amended in 1968 to make state laws preemptive of local ordinances. Traffic Laws Annotated § 15-101, at 337 (1979). Likewise, Williams asserts "41 other states . . . statutorily require traffic law uniformity.” Br. of Resp’t at 19 & n.5. A brief perusal of some of the statutes Williams cites shows, however, that Williams has confused the concept of uniformity or consistency with preemption in his reading of those statutes. As noted, Washington has explicitly chosen not to enact a preemption statute.


This interpretation of RCW 46.08.020 and .030 is bolstered by the fact that the Legislature felt compelled to debate the question of whether local DUI ordinances are expressly preempted by state law at all. Plainly, the fact that the Legislature felt that it needed to discuss such an issue implied that local DUI ordinances not in conflict with general state law are not preempted.